Citation Nr: 0842800	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  02-01 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD), 
prior to August 15, 2003.

2.  Entitlement to an initial disability evaluation in excess 
of 50 percent for PTSD, from August 15, 2003.

3.  Entitlement to an effective date prior to February 5, 
2000 for the award of service connection for bilateral 
tinnitus.

4.  Entitlement to an effective date prior to August 15, 2003 
for the award of a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 2001 
and November 2004 of the Huntington, West Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
July 2001 rating decision granted entitlement to service 
connection for bilateral tinnitus (assigning a 10 percent 
disability rating) and denied entitlement to service 
connection for PTSD.  In an August 2001 notice of 
disagreement (NOD), the veteran disagreed with the effective 
date assigned to his award of service connection for 
bilateral tinnitus and the assignment of the 10 percent 
disability rating and the denial of service connection for 
PTSD.  He subsequently perfected his appeal in February 2002.

An April 2002 rating decision granted entitlement to service 
connection for PTSD (assigning a 30 percent disability 
rating) effective February 5, 2001.  The veteran submitted a 
NOD in December 2002 and perfected his appeal in December 
2003.  A subsequent rating decision dated in November 2004, 
increased the veteran's disability rating for PTSD from 30 
percent to 50 percent disabling, effective August 15, 2003.  
As a result, the veteran was also awarded TDIU, effective 
August 15, 2003, when he met the schedular rating 
requirement.  In the December 2004 NOD, the veteran disagreed 
with the effective date of the award of the 50 percent 
disability rating for PTSD, the effective date of the TDIU 
and the assignment of the 50 percent disability rating for 
PTSD.

The Board notes that the RO developed the issue of 
entitlement to an effective date earlier than August 13, 2003 
for the assignment of a 50 percent rating for PTSD.  Since 
this is an initial rating claim that has been staged, the 
question of the effective date of the 50 percent rating is 
implicit in the question of an increased rating.  The Board 
has recharacterized the issues, to specifically include the 
matter of entitlement to an initial rating in excess of 50 
percent for PTSD prior to August 15, 2003 (exclusive of a 
temporary total paragraph 29 rating from May 14, 2003 to 
August 14, 2003).

Since the assignment of a higher evaluation for PTSD could 
impact the veteran's claim regarding the effective date of 
his TDIU now on appeal, the two issues are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson 
v. West, 12 Vet. App. 11, (1998).  As such, following the 
development and adjudication of his PTSD claim, the AMC 
should readjudicate the veteran's earlier effective date 
claim for TDIU.

In September 2008, the veteran participated in a Board video 
conference hearing with the undersigned Veterans Law Judge.  
A transcript of that proceeding has been associated with the 
claims file.  At the time of the hearing, the veteran 
withdrew his claim of entitlement to an increased disability 
rating for bilateral tinnitus.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2008).  As the veteran 
has withdrawn his appeal regarding this issue, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal for bilateral tinnitus and 
it is dismissed.

The issues of entitlement to an increased disability rating 
for PTSD and entitlement to an effective date prior to August 
15, 2003 for TDIU, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The veteran will 
be notified if any further action on his part is required.


FINDINGS OF FACT

1.  The veteran filed his original claim of entitlement to 
service connection for bilateral hearing loss in February 
1970.  The June 1970 VA audiological examination report noted 
the veteran's complaint of constant ringing in his ears since 
his time in service.  This constitutes an informal claim.

2.  Service connection for bilateral tinnitus was granted by 
the RO in July 2001, effective February 5, 2001.


CONCLUSION OF LAW

The criteria for an effective date of June 2, 1970 for the 
grant of service connection for bilateral tinnitus have been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 
3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Crucially, 
the veteran was informed of VA's duty to assist him in the 
development of his earlier effective date claim in a letter 
dated in July 2006, whereby the veteran was advised of the 
provisions of the VCAA.

In any event, no VCAA notice is necessary in this case 
because, as is more thoroughly explained below, the outcome 
of this earlier effective date claim depends exclusively on 
documents which are already contained in the veteran's VA 
claims file.  The Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  No additional development could 


alter the evidentiary or procedural posture of this case.  In 
the absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  As was alluded to above, the 
outcome of this earlier effective date claim rests with 
evidence which is already in the claims folder, which will be 
discussed below.

General due process considerations have been satisfied.  See 
38 C.F.R. § 3.103 (2008).  The veteran has been accorded 
ample opportunity to present evidence and argument on this 
matter.  In short, the Board believes that the issue was 
properly developed for appellate purposes.  Further 
development would be a useless exercise.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  The Merits of the Claim

The veteran alleges that he is entitled to an effective date 
prior to February 5, 2001, for the grant of service 
connection for bilateral tinnitus.  Specifically, the veteran 
states that when he filed his original claim of entitlement 
to service connection for bilateral hearing loss, he was 
unaware he was eligible to apply for service connection for 
bilateral tinnitus.  However, the veteran claims that his 
complaints of constant ringing in his ears during his 
original VA audiological examination in June 1970 should have 
been considered an informal claim for tinnitus by VA.

Review of the veteran's service treatment records reveals his 
military occupational specialty (MOS) was an artillery 
crewman.  Following his discharge from service in September 
1969, the veteran filed his claim of entitlement to service 
connection for bilateral hearing loss in February 1970.  The 
veteran was afforded a VA audiological examination in June 
1970.  At that time, the veteran reported that he 


had trouble hearing conversations and had constant ringing in 
his ears.  The veteran stated that while in service, he was 
exposed to artillery fire and had noticed some ringing in his 
ears then.  See VA audiological examination report, June 2, 
1970.  The June 1970 rating decision did not mention 
tinnitus.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).  
The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2008).

Any communication or action indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  See 38 C.F.R. § 3.155 (2008). 

The Board finds that the veteran's June 1970 complaints of 
bilateral tinnitus constitute an informal claim.  VA is 
required to identify and act on informal claims for benefits.  
See 38 C.F.R. § 3.155(a) (2008); see also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  In determining 
whether there was an earlier claim the Board is required to 
determine all potential claims raised by the evidence, 
applying all relevant laws and regulations, regardless of 
whether the claim is specifically labeled as a claim for the 
benefit.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  However, an "informal claim must identify the 
benefit sought."  


Id.  The United  States Court of Appeals for the Federal 
Circuit has elaborated that VA, "has a duty to fully and 
sympathetically develop the veteran's claim to its optimum in 
order to determine if an informal claim had been raised.  
With respect to all pro se pleadings, ... VA [must] give a 
sympathetic reading to the veteran's filings by determining 
all potential claims raised by the evidence, applying all 
relevant laws and regulations.  See Szemraj v. Principi, 357 
F.3d 1370 (2004).
Affording the veteran the full benefit of the doubt, the 
Board finds that it is reasonable to assume the veteran 
intended to file a claim of entitlement to service connection 
for bilateral tinnitus in 1970.

Having determined that the June 2, 1970 VA examination report 
constitutes an informal claim of entitlement to service 
connection for bilateral tinnitus, the Board notes that the 
date of claim and the date entitlement arose for bilateral 
tinnitus, are the same.  Now the Board turns to the question 
of entitlement to service connection.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The June 1970 VA examination report established the veteran's 
complaints of bilateral tinnitus and the service personnel 
records confirm that the veteran was exposed to acoustic 
trauma during his time in service.  Thus, elements (2) and 
(3) of Hickson are satisfied.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  See 38 C.F.R. § 3.303(b) (2008).  

The Board finds that the evidence supports the veteran's 
contentions that he has suffered from constant bilateral 
tinnitus since his time in active duty service.  See VA 
audiological examination reports, June 22, 1982 and December 
4, 2003; VAMC treatment notes, November 10, 1986 and February 
6, 2001.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008); Savage v. Gober, 10 Vet. App. 488, 495-496 
(1997).  The December 2003 VA audiological examination also 
provided a positive medical nexus for noise exposure and the 
veteran's current disabilities.  Thus, element (3) of Hickson 
has arguably been met.

Assuming the veteran's June 1970 complaints of bilateral 
tinnitus constitute an informal claim, the Board notes there 
is no indication here that the veteran abandoned this claim 
at any time thereafter.  See 38 C.F.R. § 3.158 (2008).  A 
pending claim can be addressed when a subsequent claim for 
the same disability is explicitly adjudicated.  See Ingram v. 
Nicholson, 21 Vet. App. 232, 243 (2007) ("a reasonably raised 
claim remains pending until there is . . . an explicit 
adjudication of a subsequent 'claim' for the same 
disability"); see also Juarez v. Peake, 21 Vet. App. 537 
(2008); Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996) (once 
claim is filed it remains open and pending until final action 
is taken or it is withdrawn); 
38 C.F.R. § 3.160(c) (2008) (defining "pending claim" as 
application that "has not been finally adjudicated"). As 
such, the assertions that the veteran's original claim 
remained pending are meritorious.

The Board has reviewed the veteran's VA claims folder and can 
find no indication of record that there was a pending, 
unacted upon application of entitlement to service connection 
prior to June 2, 1970.  See Servello, supra.

Accordingly, the Board concludes that the veteran filed a 
claim of entitlement to service connection for bilateral 
tinnitus as of the June 2, 1970 VA audiological examination.  
That being the case, service connection should be granted as 
of that date.  See 38 C.F.R. § 3.400 (2008).

In summary, based upon a complete review of the evidence on 
file, and for reasons and bases expressed above, the Board 
finds that an effective date of June 2, 1970 is the earliest 
effective date assignable for service connection as a matter 
of law.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2008).  The appeal as to this issue is accordingly 
allowed to that extent.


ORDER

An effective date of June 2, 1970 for the award of service 
connection for bilateral tinnitus is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the veteran's 
claims of entitlement to increased initial disability ratings 
for PTSD and entitlement to an effective date prior to August 
15, 2003 for TDIU.

The evidence of record indicates the veteran last 
participated in a VA PTSD examination in April 2003.  Since 
that time, the veteran has indicated that the severity of his 
PTSD has increased.  It also appears that the claims file is 
missing any VA treatment records from 2004 to the present.  
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any 
outstanding VA treatment records dated 
from 2004 to the present.  If no 
additional records are available, this 
should be memorialized in the veteran's 
claims file.

2.  Thereafter, the veteran should be 
afforded a new VA PTSD examination to 
determine the current level of his 
service-connected disability.  The 
examiner should thoroughly review 
pertinent documents in the veteran's 
claims file in conjunction with the 
examination, and state this has been 
accomplished in the examination report.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims for increased initial 
disability ratings for PTSD and 
entitlement to an effective date prior to 
August 15, 2003 for TDIU should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


